Citation Nr: 0739690	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for attention-deficit 
hyperactivity disorder (ADHD), also claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 2000 to January 
2001.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  This matter was previously before the 
Board in January 2007 and was remanded for further 
development.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

When this matter was previously before the Board in January 
2007, it was remanded to obtain any VA medical records 
pertaining to examination or treatment of the veteran's 
psychiatric problems.  Treatment reports were obtained from 
the VA Medical Center Indianapolis/Terre Haute, dated from 
April 2005 to February 2007.  These VA record reflect Axis I 
diagnoses of Attention Deficit Disorder, primarily 
inattentive type without hyperactivity and bipolar disorder, 
most recent episode hypomanic.  See April 2006 VA outpatient 
treatment record and May 2006 addendum.  The record further 
indicates that a VA psychiatric examination was requested 
based on additional record received.  See June 2007 deferred 
rating decision and June 2007 VA examination request.  
Letters, dated July 3, 2007 and July 17, 2007, indicated that 
because of the high demand for VA examinations, the veteran's 
mental health examination was referred to a private firm in 
an effort to expedite the claims process.  Each of the July 
2007 letters instructed the veteran to contact the private 
firm to schedule an examination.  

An August 6, 2007 record reflects that the veteran failed to 
report to a mental disorder examination.  In a statement, 
dated November 14, 2007, the veteran reported that she had 
received the letters indicating that she should contact the 
private firm to schedule an examination.  See November 2007 
post-remand brief (waiving RO consideration of the veteran's 
November 2007 statement).  The veteran also stated that she 
received the letters requesting her to schedule an 
examination late because VA compensation and pension had a 
"bad mailing address."  In this regard, the Board notes 
that the veteran's representative submitted a letter 
informing VA of the veteran's current address, which was 
received by VA on May 29, 2007.  The Board notes that the 
July 2007 letters were not sent to the veteran's address 
indicated in the May 29, 2007 letter.  Additionally, in the 
November 2007 statement, the veteran stated that she called 
the private firm to schedule an examination and left messages 
that went unreturned.  The veteran also stated that she 
informed the private firm that she would be out of town for a 
week in August 2007, to include the August 6, 2007 
examination date previously noted.  The Board finds the 
veteran's attempts to schedule an examination with the 
private firm show a willingness to attend an examination and 
cooperate with VA in the claims process.  Based on the 
foregoing, the Board finds that due process concerns dictate 
that the veteran should be afforded another opportunity to 
attend a VA (or fee-basis) examination.  

Additionally, in the March 2004 rating decision, the RO 
stated that ADHD is considered a congenital or developmental 
defect, which is unrelated to military service and, 
therefore, not subject to service connection.  The RO also 
noted that July 2000 and August 2000 service medical records 
indicated that the veteran had poor coping skills, but there 
was nothing in the service medical records regarding ADHD 
that would have been determined to have been incurred in or 
aggravated by military service.  The Board notes that 
congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2007).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990).

In the above noted precedential opinion, VA General Counsel 
indicated that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  See VAOPGCPREC 82-90.  However, before the question 
of whether any additional disability due to disease or injury 
has been superimposed during service may be addressed, it 
must first be determined whether the veteran's ADHD is indeed 
a congenital or developmental defect, as the RO has 
characterized it.  The Board would find useful a clinical 
opinion addressing such.

Finally, the Board notes that prior AOJ determinations may 
have been influenced by a mistaken reliance on misfiled 
documents.  The Board notes that at the time of the prior AOJ 
determinations, the record appeared to have contained all of 
the veteran's service medical records.  The misfiled 
documents appear only to be additional medical records 
pertaining to another veteran or dependent spouse.  In 
particular, the Board notes a March 1999 misfiled medical 
record, prior to the veteran's entrance to service in 
February 2000, was referenced in the March 2004 rating 
decision and January 2005 statement of the case.  As this 
appeal is being remanded for the reasons described above and 
the misfiled documents have been removed from the claims 
folder, the Board notes that the AOJ will have an opportunity 
to readjudicate the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (finding that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA (or 
fee-basis) psychiatric examination to 
determine the nature and etiology of any 
currently present psychiatric disability.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  In 
formulating any of the opinions below, 
the examiner should discuss the April 
2000, July 2000, and August 2000 service 
medical records noting treatment or 
findings related to the veteran's mental 
health.

Any indicated studies should be 
performed.  If ADHD is found, the 
examiner should specify whether it is an 
acquired psychiatric disability or a 
congenital or developmental disorder.  If 
an acquired disability is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) it 
had its onset during the veteran's active 
military service.  The examiner should 
indicate whether there is clear and 
unmistakable evidence that an acquired 
psychiatric disability pre-existed 
service and, if so, whether such disorder 
underwent an increase in disability 
beyond the natural progress of the 
disability.  

The examiner should also address whether 
any ADHD (if deemed a congenital disease) 
was manifested in service, and if so, the 
examiner should state whether service 
aggravated the disease; and if any ADHD 
(if deemed a congenital defect) was noted 
in service, the examiner should state 
whether the veteran sustained any 
superimposed disease or injury.

2.  Readjudicate the issue on appeal of 
entitlement to service connection for 
attention-deficit hyperactivity disorder, 
also claimed as depression, based on all 
evidence of record.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



